El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En Pueblo v. Domínguez Fraguada, 105 D.P.R. 537, 541 (1977), citamos lo expresado por el ilustrado foro de instan-cia al final de su resolución, expresión que en esta ocasión nos vemos compelidos a citar nuevamente, con aprobación:
“Cierto que al mantener los postulados de una democracia a veces ... [alguno] logra escapar de su justo castigo, pero ese es el precio que, aunque doloroso, hemos escogido pagar, porque si abandonamos estos principios algún día terminaremos pa-gando el precio de nuestra propia libertad.”
I
Contra el peticionario Ramón L. Millán Pacheco el Mi-nisterio Público presentó una acusación por asesinato en primer grado(1) dos acusaciones por los Arts. 5.04 y 5.05 de la Ley de Armas de Puerto Rico.(2) Luego de la presen-tación de los pliegos acusatorios y el acto de lectura de acusación, el peticionario solicitó inter alia la supresión de una confesión que este hiciera durante la etapa investiga-tiva del caso. El 6 de septiembre y 9 de octubre de 2009 se celebraron las vistas sobre la supresión de confesión, en las que el Ministerio Público presentó como único testigo al agente Femando Tarafa, agente investigador de la Divi-sión de Homicidios de la Policía de Puerto Rico en la ciudad de Ponce.
*601Las circunstancias que precedieron la confesión en con-troversia fueron las siguientes: después de haber obtenido mediante subpoena una foto del aquí peticionario Millán Pacheco, el 7 de marzo de 2009 a eso de las 2:00 p.m., el agente Fernando Tarafa se presentó, junto a tres agentes policiacos más y dos vehículos oficiales, al apartamento del peticionario Millán Pacheco en el residencial Perla del Ca-ribe en Ponce.(3) Estando allí, el agente Tarafa le pidió a Millán Pacheco que lo acompañara, transportándolo en el asiento trasero de uno de los vehículos oficiales hasta la Comandancia de la Policía.(4)
Una vez en la Comandancia, Millán Pacheco es condu-cido a un cuarto en el segundo piso, donde el agente Tarafa comienza a interrogarlo sin advertirle primero de sus de-rechos, según la cláusula constitucional de la no autoincri-minación de la Quinta Enmienda federal, conocidas como las “advertencias de Miranda” (“Miranda warnings”). Des-pués de aproximadamente una hora de interrogatorio(5) el agente Tarafa confronta en un momento dado a Millán Pacheco con un conflicto entre lo que éste estaba narrando y lo que otras personas entrevistadas habían relatado al agente. En ese momento y como producto de esa confron-tación, Millán Pacheco comienza a llorar y admite haber dado muerte al Sr. Luis A. León Ramírez, quien fuera un guardia de seguridad en una finca donde Millán Pacheco trabajaba.
Admitido ese hecho por parte de Millán Pacheco, el agente Tarafa inmediatamente lo detiene para que éste no declarara más y procede a leerle las “advertencias de Miranda”, las cuales Millán Pacheco firma.(6) Acto seguido, el *602agente Tarafa insta a Millán Pacheco a narrar lo ocurrido, quien confiesa todos los detalles de lo acontecido el día de los hechos incluyendo la forma como escondió el cuerpo de la víctima. La descripción coincidió perfectamente con la forma en que el cadáver había sido hallado, según la inves-tigación de la Policía.
Lo sucedido al momento de la admisión y posterior con-fesión de Millán Pacheco, según el testimonio vertido por el propio agente Tarafa en la vista de supresión de confesión, fue lo siguiente:
[Pregunta de la defensa:] ¿Y qué hizo ... según usted?
[Respuesta del agente Tarafa:] No, porque él se qued[ó] ... ha-blando conmigo, en la mecánica que él me habla y yo escribo y que estamos hablando cuando él me dice que el guardia de seguridad lo vio que había llegado y yo dije: adiós [,] pero fíjate que el guardia de seguridad no te vio a ti[;] y entonces ahí bajó la cabeza y comenzó a llorar y ahí fue que me dijo, yo lo maté, yo lo maté. Luego de eso, pues fue que yo le hice las adverten-cias de ley ....
[Pregunta la defensa:] Y entonces dijo, yo lo maté, yo lo maté, ¿usted le hizo las advertencias de ley?
Respuesta del agente Tarafa: “Sí, se las leí”.(7)
[Pregunta de la defensa:] ... ¿cuáles fueron las advertencias que usted alega haberle dicho a Ramón [Millán Pacheco]? [Respuesta del agente Tarafa:] Esas advertencias están en un papel, impresas en un papel el cual yo se las leí, después de *603leérselas ... [s]e las entregué y él las leyó, luego de eso las firmó cada una como que las entendió.
[Pregunta de la defensa:] ¿Qué escolaridad tiene Ramón?
[Respuesta del agente Tarafa:] Él me había indicado que ad-vino hasta el séptimo grado pero él me indicó que sabía leer y escribir.
[Pregunta de la defensa:] S[í], ¿y en su instrucción de las ad-vertencias específicamente le pregunt[ó] si usted hizo una lec-tura de las mismas, 1, 2, 3, 4, 5, 6, 7, acápite?(8)
[Respuesta del agente Tarafa:] Yo leí lo que había en el papel.
[Pregunta de la defensa:] Okay, usted le dijo, Ramón tú est[á]s aquí admitiendo que hiciste, cometiste un delito, ahora ¿usted le dijo eso?
[Respuesta del ggente Tarafa:] Bueno al momento en que ...
[Pregunta de la defensa:] Le pregunto, ¿si usted le dijo a Ra-món, í[ú] acabas de hacer admisión de un, de la comisión de un delito?
[Respuesta del agente Tarzafa:] Así no.
[Pregunta de la defensa:] No, ¿le dijo, t[ú] est[á]s aquí ahora, se te puede acusar por el delito de asesinato, le dijo eso?
[Respuesta del agente Tarafa:] En esas palabras no.(9)
[Pregunta de la defensa:] ...le pregunto, ¿si usted le dijo a él que él tenía el derecho a quedarse callado, no decir nada más?
[Respuesta del agente Tarafa:] Bueno, todo eso estaba en el papel que yo le leí las advertencias de ley.
[Pregunta de la defensa:] ¿S[i] o no, Tarafa?.
[Respuesta del agente Tarafa:] Sí, porque eso estaba en el papel.
[Pregunta de la defensa:] ¿Específicamente en que número de las advertencias, déme las advertencias, en qu[é] número de las advertencias es que dice, usted tiene derecho a no declarar m[á\s?
[Respuesta del agente Tarafa:] “Lo que dice es que si de deci-dirse declarar puede ser usado en su contra”. (Énfasis nuestro.)(10)
Como producto de este interrogatorio, Millán Pacheco no solo confesó con lujo de detalles haber asesinado a su
*604víctima —incluyendo el móvil de su injuria y el lugar donde escondió el cadáver— sino que indicó el sitio donde había escondido un arma de fuego que había utilizado como parte del crimen. Posteriormente, él mismo condujo a la Policía al lugar donde se ocupó el arma.(11) De hecho, como producto de esa misma confesión, Millán Pacheco condujo también a los policías al lugar donde había que-mado un vehículo de motor perteneciente a su víctima Luis A. León y que había sido objeto de una disputa entre éste y Millán Pacheco.(12)
Sometido el asunto, el 25 de abril de 2008 el Tribunal de Primera Instancia emitió una Resolución en la que ordenó la supresión de la confesión de Millán Pacheco.(13) En su resolución y con relación a su determinación de que du-rante el interrogatorio el aquí peticionario se encontraba custodiado por la Policía, la jueza de instancia señaló:
En el caso de autos, según testificó en esencia el Agente Tarafa, luego de haber entrevistado a los empleados de la finca y a la esposa del occiso, solo le faltaba por entrevistar al acusado por lo que solicitó un subpoena para saber alguna información y una foto de éste. De esa manera se personaron a la casa del acusado, según testificó el Agente Tarafa en la vista, dos patrullas con cuatro agentes.
De ese lugar se movieron en la patrulla de la Policía con el acusado, hacia la Oficina de Homicidios de Ponce para entre-vistarlo, por lo que el acusado no fue citado, sino que fue lle-vado ese mismo día a la Oficina, en el vehículo de la Policía. La forma y manera en que se llevó a cabo el proceso para en-trevistar al acusado, al llegar a la residencia, este grupo de policías, no constituyó ni tenía el único propósito de establecer una mera entrevista con el acusado, bajo estas circunstancias la intervención iba dirigida a intervenir con un sospechoso. M[á]s aun cuando antes de realizar esta intervención con el acusado, el Agente Tarafa, había realizado ciertas investiga-ciones y entrevistas que señalaban al acusado, estas consis-*605tían en que el acusado había tenido un problema con el occiso en relación a un vehículo, donde había intervenido la Policía. (Énfasis nuestro.)(14)
Así, por la prueba presentada durante la vista de supre-sión de confesión, el foro primario determinó que al mo-mento de surgir la confesión de Millán Pacheco, la investi-gación de la Policía estaba centrada sobre su persona y que éste se encontraba bajo custodia, por lo que se había acti-vado a su favor el mecanismo profiláctico de las “adverten-cias de Miranda”, en virtud de la garantía constitucional de la no autoincriminación. A renglón seguido, el Tribunal de Primera Instancia concluyó que el Estado no pudo de-mostrar que el acusado renunció de una manera volunta-ria e inteligente a su derecho a la no autoincriminación. Expresamente el Tribunal de Primera Instancia señaló lo siguiente:
Mediante el testimonio del Agente Tarafa el Estado no de-mostró que la renuncia del acusado a su derecho a la no auto-incriminación, fuera una voluntaria e inteligente, en donde se comprobara efectivamente que el acusado quedó informado de la renuncia a su privilegio constitucional contra la autoincri-minación, incluyendo la advertencia de que cualquier manifes-tación suya podría ser usada en su contra en un proceso criminal. En este caso la renuncia que realizó el acusado a pesar de que firmó el documento que le proveyó el Agente Ta-rafa sobre las advertencias de ley no completa el requisito de la certeza efectiva de que el acusado ten[í]a pleno conoci-miento de la naturaleza del derecho que renunciaba y de las consecuencias que implicaba la misma.(15)
Ante la supresión de la confesión del acusado por parte del Tribunal de Primera Instancia, el Estado acudió en re-curso de certiorari al Tribunal de Apelaciones, el cual expi-dió el auto y revocó tal determinación. En su sentencia, el foro apelativo intermedio determinó, basado en su inter-pretación de lo ocurrido en la vista de supresión de confe-*606sión, que cuando el agente Tarafa se personó a la residen-cia de Millán Pacheco “no contaba con evidencia alguna que le permitiera inferir que [éste] había asesinado al se-ñor León Ramírez, ya que aparentemente no tenía motivo alguno para cometer el delito antes mencionado”.(16) Al final de su sentencia, el foro apelativo intermedio concluye lo siguiente:
Nótese que según se desprende del expediente y los testimo-nios vertidos en las vistas de supresión de confesión ... el se-ñor Millán Pacheco no era sospechoso del delito de asesinato hasta después de iniciada la entrevista, por lo que sería ab-surdo pensar que los agentes policíacos intentaron intimidarlo o coaccionarlo con el fin de obtener una admisión o confesión de parte. Además, del testimonio de la señora Rivera Torres surge que el señor Millán Pacheco no fue coaccionado por los agentes del orden público. Más aún, durante la vista no se presentó evidencia sobre coerción alguna. Luego de la confe-sión voluntaria, que el Agente Tarafa procedió a hacerle las advertencias legales y fue el acusado quien optó por continuar ofreciendo las declaraciones incriminatorias, a sabiendas de que podrían ser usadas en su contra durante el juicio. Incluso, el señor Millán Pacheco leyó, inició y firmó la hoja que conte-nía las advertencias. Por lo que, no cabe la menor duda de que la renuncia al derecho constitucional de autoincriminación del señor Millán Pacheco fue una libre, voluntaria e inteligente desde el comienzo y sin que hubiera mediado coacción o inti-midación por parte de los funcionarios del orden público. Cabe señalar, que toda confesión o admisión obtenida con posterio-ridad a las advertencias legales será[n] admisibles, ya que se entiende que hubo una renuncia consciente del derecho antes mencionado.
Asimismo, de la prueba presentada surgió que al señor Mi-llán Pacheco no se le había restringido su libertad, ya que podía irse del cuartel en cualquier momento. Por el contrario, el interrogatorio se llevó a cabo con el único propósito de reco-pilar información para esclarecer el crimen.
Por tanto, no siendo el señor Millán Pacheco sospechoso del crimen al momento de la confesión, encontrándose en libertad de movimiento y siendo dichas declaraciones incriminatorias ofrecidas libre, voluntaria, inteligente y sin haber mediado coacción o intimidación alguna por los agentes del orden pú-*607blico, concluimos que el TPI erró al suprimir la confesión del acusado.(17)
Inconforme, el señor Millán Pacheco recurre ante nues-tra consideración planteando —mediante un recurso de certiorari— que erró el Tribunal de Apelaciones al revocar la determinación del Tribunal de Primera Instancia y con-cluir que ese foro se había equivocado al suprimir la confe-sión del peticionario, esto “sin haber respetado la deferen-cia que merece el Tribunal de Primera Instancia quien dirimió la credibilidad de los testigos”.(18) Perfeccionado el recurso, nos disponemos a resolver.
II
“La mejor evidencia para conectar a una persona con la comisión de un delito en calidad de autor es su confesión.”(19) Es por eso que el interrogatorio a un sospe-choso se ha “considerado como una de las técnicas de in-vestigación policial de mayor efectividad”. (20) Ahora bien, en vista de que “el derecho a un juicio justo e imparcial queda vulnerado cuando un acusado llega a juicio con la presunción de culpabilidad que su confesión genera ... [sobre todo] cuando esta admisión de culpabilidad ha sido el producto de tácticas viciadas utilizadas por el organismo investigativo”,(21) el Tribunal Supremo federal ha enten-dido necesario establecer medidas dirigidas a prevenir que tal vulneración no sea el producto de la violación al dere-*608cho constitucional que asiste a todo ciudadano a no incriminarse.
 El derecho contra la autoincriminación se encuen-tra consagrado primeramente en la Quinta Enmienda de la Constitución federal, la cual dispone: “[n]o person ... shall be compelled in any criminal case to be a witness against himself ...” (Enfasis suplido. )(22) Por su parte, el Art. II, Sec. 11 de la Constitución de Puerto Rico, establece que “[n]adie será obligado a incriminarse mediante su pro-pio testimonio”.(23) El derecho constitucional contra la au-toincriminación constituye la protección más importante con la que cuenta todo ciudadano que enfrenta un interro-gatorio como parte de una investigación criminal y se ac-tiva aún en ausencia de algún indicio de coacción durante ese interrogatorio(24) En esencia se trata de que “ninguna persona está obligada a contestar preguntas ni a decir algo que lo ponga en riesgo de responsabilidad criminal”.(25)
La controversia que nos ocupa en el caso de autos se enmarca en la alegada violación de lo dispuesto por el Tribunal Supremo federal en el histórico precedente de Miranda v. Arizona, 384 U.S. 436 (1966), y la serie de casos que le han sucedido. En éste —una opinión suscrita por el entonces Juez Presidente y exfiscal Earl Warren— la Corte Suprema federal, aclarando y ampliando a su vez lo resuelto en Escobedo v. Illinois, 378 U.S. 478 (1964), pautó “que para hacer valer el derecho contra la autoincriminación ... en el contexto de [un] interrogatorio ... [a] un sospechoso bajo custodia, era esencial reconocerle al interrogado el derecho a estar asistido por abogado [consagrado *609en la Sexta Enmienda de la Constitución federal]”.(26) Las advertencias que se enumeran en la importante decisión de Miranda v. Arizona, supra, por ser medidas dirigidas a garantizar(27) el derecho fundamental de un sospechoso contra la autoincriminación, constituyen, desde 1965, las garantías mínimas que amparan a todo interrogado bajo custodia policial en los estados(28) y en Puerto Rico.
Vale la pena resaltar que los principios establecidos en Miranda v. Arizona, supra, ya habían sido reconocidos por esta Curia al adoptar, en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), los pronunciamientos del Tribunal Supremo federal en Escobedo v. Illinois, supra. Así, en Rivera Escuté señalamos que
... no son admisibles en evidencia en el “proceso criminal” la confesión de un acusado o sospechoso o las admisiones que le perjudiquen sustancialmente, obtenidas de él bajo custodia de la policía u otra autoridad competente mientras se le interroga con el fin de obtener manifestaciones incriminatorias: (1) cuando no fue advertido de manera eficaz por la policía u otra autoridad competente antes de declarar, de su derecho consti-tucional absoluto a permanecer en silencio y a no incrimi-narse; y (2) cuando no fue advertido por la policía u otra au-toridad competente antes de declarar, de su derecho a tener ayuda de abogado, sin que el hecho de no haber sido solicitada afirmativamente por el acusado releve de la obligación de ad-vertirle su derecho a tenerla; o (3) cuando solicitó consultar con abogado y no se le permitió el estar así asistido al obte-nerse su declaración.(29)
El caso Miranda v. Arizona, supra, establece que en toda investigación criminal realizada por agentes del orden público —si esta se ha centrado sobre un ciudadano que se encuentra custodiado por esos agentes y, a su vez, *610éstos pretenden interrogarlo— el Estado está obligado a advertirle de ciertos derechos que le asisten constitucional-mente contra la autoincriminación y de su derecho a ser asistido por un abogado. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992). El propósito de la decisión Miranda v. Arizona, supra, fue reducir, mediante la implementación de la “Cláusula de No Autoincriminación”, el riesgo de que se produjeran confesiones bajo coerción. Como consecuen-cia, el Tribunal Supremo federal concluyó que era necesa-rio que el acusado estuviera informado de una manera adecuada y efectiva de sus derechos, y que tales derechos debían ser totalmente respetados.(30)
En específico, las llamadas “advertencias de Miranda” comprenden lo siguiente, aunque éstas no tienen que seguir un lenguaje exacto:(31) que la persona tiene que ser advertida de su derecho a guardar silencio; que cualquier declaración que haga podrá y será usada como evidencia en su contra, y que tiene el derecho a ser asistido por un abogado ya sea que la persona lo contrate o, de carecer de recursos económicos, asignado por el Estado.(32)
El derecho constitucional a la no autoincriminación, aunque fundamental y trascendental para nuestra democracia, es claramente renunciable,(33) siempre y cuando tal renuncia sea voluntaria, consciente e inteligente(34) Al definir el concepto “voluntariedad”, y ci-*611tando con aprobación a Moran v. Burbine, 475 U.S. 412 (1986), señalamos que
... al evaluar la voluntariedad de esta renuncia deberán ana-lizarse dos vertientes, a saber: primero, el abandono del dere-cho debe haber sido voluntario en el sentido de que sea pro-ducto de una elección libre y deliberada, y segundo, la renuncia debe hacerse con pleno conocimiento no sólo del de-recho abandonado, sino de las consecuencias de esa decisión. Una renuncia será voluntaria si es “realizada sin que haya mediado intimidación, coacción o violencia por parte de los funcionarios del Estado en el procedimiento que culmina en la toma de la confesión”.(35)
Por otro lado, cuando señalamos que la renuncia al derecho a la no autoincriminación hecha por un ciudadano que enfrenta un interrogatorio bajo la custodia del Estado debe efectuarse de manera “consciente e inteligente”, hablamos de que a éste le sean transmitidas, de una manera eficaz, las garantías detalladas por el Tribunal Supremo federal en Miranda v. Arizona, supra.(36) Ello no requiere que sean recitadas de manera exacta o estereotipadamente, como si fueran parte de un “conjuro talismánico” (“no talismanic incantation [is] required to satisfy [.Miranda’s] strictures").(37) No obstante, más recientemente, el propio Tribunal Supremo federal ha advertido que para ciertas circunstancias en particular sería de igual manera “absurdo pensar que la mera recitación de la letanía sería suficiente para satisfacer Miranda en cada circunstancia concebible” (“it would be absurd to think that mere recitation of the litany suffices to satisfy Miranda in every conceivable circumstance”).(38)
*612Por último, probar que la admisión o confesión hecha por un acusado como parte de un interrogatorio efectuado por el Estado —y que se pretende presentar como prueba sustantiva en su contra— obedeció a una renuncia válida de las protecciones constitucionales, es tarea que corresponde al Ministerio Público.(39) Es el Ministerio Público quien tiene el peso de probar, mediante preponderancia de la prueba, que la renuncia del acusado a sus derechos mediante la “Cláusula de no autoincriminación” fue voluntaria, consciente e inteligente, debiendo para ello desfilar evidencia detallada sobre las advertencias específicas que se le hicieron al sospechoso y sobre las condiciones imperantes en el momento en que éste hizo la admisión o confesión.(40) El incumplimiento por parte del Estado con esta normativa, habiéndose dado las circunstancias que hacen obligatoria su ejercicio, conlleva la supresión de manera profiláctica de cualquier declaración incriminatoria hecha por el acusado, evitando así una violación al derecho a la no autoincriminación que cobija a todo ciudadano. (41)
III
Para poder reclamar con éxito una violación a las normas establecidas en Miranda v. Arizona, supra, es necesario que converjan los requisitos siguientes: (1) que la *613persona haya hecho la declaración incriminatoria como producto de un interrogatorio del Estado, (2) que tal inte-rrogatorio haya ocurrido mientras la persona era conside-rada sospechosa del delito que se investiga, y (3) que tal interrogatorio haya ocurrido estando la persona bajo la custodia del Estado.(42) Veamos si en el caso de autos se cumple con esos requisitos.

La “Declaración de Millán” como producto de un interroga-torio

En Rhode Island v. Innis, 446 U.S. 291 (1980), el Tribunal Supremo federal determinó que el concepto “interrogatorio” que activa las salvaguardas de Miranda v. Arizona, supra, implica no solamente un interrogatorio ex-preso (express questioning), sino su equivalente funcional (functional equivalent). El interrogatorio expreso es aquel en el que la declaración incriminatoria es producida como respuesta a una pregunta directa de los agentes del Estado. En otras palabras, aquel en el que los agentes del Estado incurren en alguna conducta contentiva de preguntas o conversación con el propósito de que el apelante hiciera manifestaciones incriminatorias.(43)
En cambio, el “equivalente funcional” de un “interroga-torio expreso” lo constituye “cualesquiera palabras o con-ducta de parte de la policía (que no sean aquellas normal-mente presentes en el arresto y custodia) que la policía debió haber sabido que con razonable probabilidad produ-cirían respuestas incriminatorias por parte del sujeto”.(44)
En el caso de autos no se ha cuestionado y no existe duda con relación a que, para efectos de las “advertencias de Miranda”, el aquí peticionario fue sujeto de un interro-gatorio expreso al momento de hacer la admisión y confe-sión en controversia. Basta con señalar que el agente Ta-*614rafa estuvo con Millán Pacheco en un cuarto, haciéndole preguntas directas con relación a lo ocurrido el día de los hechos, por espacio de casi una hora, antes de que surgie-ran las expresiones incriminatorias. Tales circunstancias constituyen claramente un interrogatorio directo o expreso.(45)

Millán Pacheco como sospechoso

En Pueblo v. Rivera Escuté, supra, pág. 773, adoptando la norma de Escobedo v. Rlinois, supra, pautamos que, cuando una investigación criminal conducida por el Estado “ya no es una averiguación general de un crimen sin resolver sino que ha empezado a concentrarse sobre” una persona en particular, nos encontramos ante un sospechoso del crimen.
Argumentando que el peticionario Millán Pacheco no era considerado como sospechoso por el Estado al momento de la intervención con éste, el Ministerio Público expresó en su alegato lo siguiente:
El Agte. Tarafa dejó claramente establecido en su declara-ción jurada que como parte de su deber investigativo entre-vistó a todos los empleados de la Finca Bocachica. El Sr. Mi-llán no podía ser la excepción. Máxime cuando, aparte de ser empleado de la Finca, trabajó en la misma el día de accidente. La intervención del agente con el Sr. Millán estuvo motivada entonces por el cumplimiento de su deber ministerial de investigar. (Énfasis en el original.)(46)
El Ministerio Público hace énfasis en que el agente Ta-rafa entrevistó a todos los empleados de la finca Bocachica y, por lo tanto, Millán Pacheco no podía ser la excepción, “[m]áxime cuando, aparte de ser empleado de la Finca, tra-bajó en la misma el día de accidente”. Alegato de la Procu-radora General, pág. 28. Tal argumento, lejos de favorecer *615la teoría del Ministerio Público de que Tarafa no conside-raba a Millán Pacheco un sospechoso, la debilita.
Ciertamente el agente Tarafa entrevistó a todas las per-sonas que de alguna manera pudieran aportar algo con relación al crimen ocurrido. De hecho, lo cierto es que el agente Tarafa, dos días antes del interrogatorio en la co-mandancia con Millán Pacheco, también había entrevis-tado a la viuda del occiso. En cuanto a esto último, durante la vista de supresión de confesión se le preguntó al agente Tarafa si era cierto que cuando él llegó a buscar a Millán Pacheco a su apartamento, ya se había entrevistado con los compañeros de Millán Pacheco y del difunto León Ramírez con relación a que éstos habían tenido un problema por un vehículo de motor. A esto, Tarafa señaló que esa informa-ción quien se la había provisto fue la esposa del occiso, el 5 de marzo de 2007.(47)
Por otro lado, el agente Tarafa admitió que, antes de interrogar a Millán Pacheco en la Comandancia, él sabía —por información provista por las personas que había en-trevistado— que la única persona que estaba trabajando el día de los hechos en la finca junto al occiso era Millán Pacheco.(48) De hecho, durante la vista preliminar de este caso el agente Tarafa señaló lo siguiente:
Testigo [Tarafa]: Bueno, yo entrevisté, mucho antes de, de yo encontrarlo a él, [refiriéndose a Millán Pacheco] yo me entre-*616visté con los empleados de, de la finca porque a pesar de que no estaban trabajando habían unos empleados que habían ido a la finca ....
Defensa: ¿Y los entrevistó?”
Testigo [Tarafa]: Yo los entrevisté y la información que me aportaron en general, fue de que cuando salieron ... ellos se pararon en el área de empaque de la finca a lavarse las manos, y allí pues habían observado a Luis [el occiso] y a Ramón [Millán Pacheco] en un tractor verde que es de la finca eh, sentado allí.
Defensa: ¿No vieron nada anormal?
Testigo [Tarafa]: No, en ese momento, lo único, que estaban separados uno en la mesa y el otro en el carrito y se notaba como que no se hablaban, fue lo único que expresaron .... (En-fasis suplido.)
De manera que, precisamente porque había entrevis-tado a todas las personas que tenían que ver con el asunto antes de entrevistar a Millán Pacheco, ya el agente Tarafa tenía información que colocaba a Millán Pacheco el día in-dicado, en el lugar de los hechos, a solas con la víctima y en actitud discrepante o al menos poco comunicativa uno con el otro.
Ahora bien, Tarafa sabía algo más. Tarafa sabía que, según la información provista por la esposa de la víctima, la única persona con la que el occiso León Ramírez había tenido un problema serio —de tal magnitud que tuvo que llamarse a la Policía— fue con el acusado Millán Pacheco.(49) Con relación a esto último, el agente Tarafa testificó en la vista de supresión lo siguiente:
[Defensa:] ... ¿dígame si es cierto que ya usted había entrevis-tado y les pidió una información de los compañeros de Ramón y del difunto de que ellos habían tenido un problema con un vehículo de motor?
[Testigo Tarafa:] Bueno, esa información quien me la había dado había sido la esposa.
[Defensa:] ¿La esposa?
*617[Testigo Tarafa:] Sí, la esposa de ... del occiso.
Defensa: ¿La esposa del muerto?
[Testigo Tarafa:] Exacto ... ella me había dicho que el único problema que había tenido su esposo era con relación al vehículo.
[Defensa:] ... y le pregunto, ¿si también usted obtuvo informa-ción de que había tenido que llamar a la policía para romper el negocio que había hecho el muerto con Ramón [Millán Pacheco]?
[Testigo Tarafa:] Pues, eso fue un mes antes de que paso esto.
Juez[:] Que habían tenido que llamar a la policía para romper un negocio o contrato que había entre las partes de ahí.
[Testigo Tarafa:] Eso fue lo que informó la Sra. Silvia [esposa del occiso],
[Defensa:] Okay, ¿y la Sra. Silvia también le dijo que su esposo nunca había tenido problemas con ninguno de los compañe-ros?
[Testigo Tarafa:] Que no era una persona de problemas.
Además, cuando el agente Tarafa acude a buscar a Mi-llán Pacheco a su residencia es obvio que tenía que saber que el tan mencionado vehículo del occiso Luis León Ramí-rez no había sido encontrado, a pesar de que el cadáver de su dueño hacía dos días que había aparecido en la finca Bocachica. Ese era el mismo vehículo por el cual víctima (León Ramírez) y victimario (Millán Pacheco) habían te-nido un conflicto muy serio.
En fin, al momento de su entrevista con Millán Pacheco, el agente Tarafa —un agente con trece años de experiencia al momento de la investigación— al menos podía adjudi-carle a Millán Pacheco tanto motivo, como oportunidad para cometer el crimen. Ante este cuadro, resulta algo in-verosímil pensar que el agente Tarafa solo consideraba a Millán Pacheco un testigo más. Así tampoco lo creyó el Tribunal de Primera Instancia y nos parece que su determi-nación es correcta.
Es basado en todo lo anterior que no podemos aceptar la concepción del foro apelativo intermedio de que el día en que el agente Tarafa se personó a la casa del peticionario *618Millán Pacheco, Tarafa “no contaba con evidencia alguna que le permitiera inferir que el señor Millán Pacheco había asesinado al señor León Ramírez, ya que aparentemente no tenía motivo alguno para cometer el delito antes mencionado”.(50) La manera como el agente Tarafa hizo las gestiones para identificar al señor Millán Pacheco,(51) bus-carlo en su apartamento y transportarlo finalmente a la comandancia, nos mueve a entender como razonable y con-firmar el criterio del foro primario de que la investigación del crimen se había centrado en ese momento en el aquí peticionario. Esto es, que Millán Pacheco era en ese mo-mento sospechoso del crimen que estaba siendo investi-gado por el Estado.

Millán Pacheco se encontraba bajo custodia

En Stansbury v. California, 511 U.S. 318, 323 (1994), el Tribunal Supremo de Estados Unidos señaló lo siguiente con relación a su evaluación del interrogatorio bajo custo-dia como requisito al derecho a las “advertencias de Miranda”:
Our decisions make clear that the initial determination of custody depends on the objective circumstances of the interrogation, not on the subjective views harbored by either the interrogating officers or the person being questioned(52)
En ese contexto el Tribunal Supremo federal indica que *619no tiene consecuencia alguna si el policía que está ha-ciendo el interrogatorio piensa o no que el interrogado es *620mi sospechoso. Como único tiene consecuencias es si se lo dice, y esto último es relevante en la medida en que afecte la forma en que una persona razonable en la posición del cuestionado pueda juzgar el espacio que tiene de libertad de acción.(53) Lo único relevante, señala el Tribunal Supremo, es la evaluación de todas las circunstancias que ro-dean el interrogatorio y la consideración objetiva de cómo una persona razonable hubiera entendido su situación. Ci-tamos directamente la expresión del Tribunal:
Hence, in determining whether a suspect was in custody, courts should examine all of the circumstances surrounding the interrogation, objectively considering “how a reasonable man in the suspect’s position would have understood his situation(54)
De manera que, en Stansbury v. California, supra, el Tribunal Supremo “hace hincapié en la naturaleza objeti-va” de la privación de libertad de acción que debe sufrir un interrogado, para resolver si éste se encuentra o no bajo custodia en el contexto de las “advertencias Miranda”,(55)
Considerando lo resuelto en Stansbury v. California, supra, debemos concluir que la determinación del tribunal de instancia con relación a que Millán Pacheco se encontraba bajo custodia, se ajustó al criterio esbozado en el prece-dente federal. En el caso de autos, el foro primario consi-deró principalmente factores objetivos en el análisis de si el acusado Millán Pacheco se encontraba o no bajo custodia al momento de ser interrogado, analizando cómo éste, como una persona razonable, pudo haber entendido su situación.
Nótese que el foro de instancia describe la forma en que cuatro agentes en dos patrullas oficiales de la Policía se personaron a la residencia de Millán Pacheco, cómo lo *621transportaron en esas patrullas al cuartel, no extendién-dole una citación, sino indicándole que los acompañara. Así, señala la jueza que la forma y manera en que se llevó a cabo el proceso para entrevistar al acusado iba dirigida a “intervenir con un sospechoso”.(56) La acepción de la pala-bra “intervenir” utilizada en la resolución del tribunal de instancia es la de “dirigir, limitar o suspender el libre ejer-cicio de actividades o funciones”.(57) Esa fue la percepción del foro primario al evaluar la prueba.
Finalmente, el tribunal de instancia señala lo siguiente:
El factor concluyente para determinar si una persona esta [sic] bajo custodia es si, a la luz de la totalidad de las circunstan-cias que rodean la interacción, las circunstancias son de tal naturaleza que una persona razonable no se hubiese sentido libre de concluir la entrevista y marcharse, en este caso el acu-sado fue conducido en la patrulla ...la presencia de los agentes de la policía tendió a crear ese ambiente de coacción que des-tacan aun más la necesidad de las advertencias legales. (En-fasis suplido y en el original.)(58)
En su sentencia, el foro apelativo intermedio señala que, según se desprende del expediente y los testimonios vertidos en las vistas de supresión de confesión, el aquí peticionario no era sospechoso del delito hasta después de iniciada la entrevista “por lo que sería absurdo pensar que los agentes policíacos intentaron intimidarlo o coaccionarlo con el ñn de obtener una admisión o confesión de parte”.(59) Asimismo, señala que a Millán Pacheco “no se le había restringido su libertad, ya que podía irse del cuartel en cualquier momento”.
Ya hemos determinado que, contrario a lo señalado por el Tribunal de Apelaciones, no erró el foro primario al de-*622terminar que el aquí peticionario era considerado sospe-choso del crimen que se investigaba, al momento de recibir la visita en su residencia del agente Tarafa y sus acompañantes. De igual forma se equivoca el foro apelativo intermedio al determinar que Millán Pacheco no se encon-traba bajo custodia al ser interrogado; ciertamente de facto, lo estaba.(60)
No nos cabe duda de que la determinación del tribunal de instancia con relación a que Millán Pacheco, “a la luz de las circunstancias” que rodearon la interacción se encon-traba bajo custodia, se sostiene por la prueba. En primer lugar, Millán Pacheco pudo pensar razonablemente que no tenía otra opción que acompañar a los agentes de la Policía al cuartel, pues nunca se le presentó otra alternativa. (61)
Además, la manera en que Millán Pacheco fue transpor-tado al cuartel de la Policía también sostiene la determi-nación de que éste podía razonablemente entender que se encontraba bajo custodia. Cualquier persona que es bus-cada en su casa por cuatro oficiales de la Policía y montado en la parte trasera de una patrulla junto a uno de ellos mientras el otro conduce, y otra patrulla con los otros dos policías los escolta rumbo a un cuartel, pudiera razonable-mente pensar que, de requerirlo, los policías no detendrán la marcha y lo devolverán a su residencia. Por último, el interrogatorio a Millán Pacheco se llevó a cabo en el cuar-tel de la Policía, específicamente en un cuarto donde fue ubicado para ser interrogado. Aunque un interrogatorio conducido en un cuartel no necesariamente implica que se conduce bajo custodia, de ordinario se estima que así es.(62)
Ante estas circunstancias, el Tribunal de Apelaciones del Octavo Circuito ha señalado la conveniencia de identi-ficar la existencia de algún elemento que pueda actuar en *623contra o como mitigador de esa atmósfera de restricción o custodia, tal como si: la Policía le dijo al sospechoso que él o ella se encontraba libre para poderse ir cuando quisiera, le advirtieron que no estaba obligado a contestar sus pre-guntas, llanamente le dijeron que no se encontraba arres-tado, la persona no se encontraba restringida en sus movi-mientos durante la entrevista, y la persona fue la que inicialmente hizo contacto con la Policía o voluntariamente consintió al pedido de ésta.
Ninguno de estos elementos es de por sí solo concluyente. Su alcance debe ser analizado, nuevamente, a la luz de lo que una persona razonable hubiera pensado. Adoptando los elementos propuestos por el Octavo Cir-cuito, no encontramos en el caso de autos ninguno de estos elementos que podamos determinar que claramente miti-garon el ambiente de restricción o custodia al que fue so-metido Millán Pacheco. En fin, todas las circunstancias po-dían fácilmente llevar a una persona razonable a pensar que su libertad de acción le había sido restringida.
Concluimos entonces que las determinaciones del foro de instancia con relación a los criterios que esbozamos en Pueblo v. López Guzmán, supra, se sostienen por la prueba. Esto es, que el acusado Millán Pacheco era considerado sospechoso del delito investigado y se encontraba bajo cus-todia desde el mismo momento en que se inició el interro-gatorio del Estado relacionado con ese delito. Es indudable entonces que la admisión hecha por Millán Pacheco al ex-presar “lo maté, yo lo maté” fue correctamente suprimida por el foro de instancia, pues fue hecha en las circunstan-cias descritas y sin habérsele hecho las “advertencias de Miranda”.
Ahora bien, como hemos señalado, una vez hecha esa primera admisión por parte de Millán Pacheco, éste fue interrumpido por el agente Tarafa con el objetivo de que no continuara haciendo otra declaración. Cuando el agente Tarafa lee las “advertencias de Miranda” al acusado y éste *624alegadamente señala entender y firma la renuncia a esos derechos, el interrogatorio continúa de inmediato, produ-ciéndose una confesión completa. Es con relación a esa con-fesión que surge como producto de ese interrogatorio que se ha divido en dos partes —antes e inmediatamente des-pués de las “advertencias Miranda”— que nos corresponde determinar ahora si procede su admisibilidad.
IV

El caso de “Missouri v. Seibert”, 542 U.S. 600 (2004)

Como explicaremos más adelante, las circunstancias en las que se produce la confesión del peticionario Millán Pacheco en el caso de autos nos obliga a considerar por pri-mera vez lo resuelto por el Tribunal Supremo de Estados Unidos en el caso de Missouri v. Seibert, 542 U.S. 600 (2004). En Missouri v. Seibert, supra, el Tribunal Supremo federal evalúa y rechaza constitucionalmente un protocolo de interrogatorio utilizado por la Policía de la ciudad de Rolla en Missouri, mediante el cual un sospechoso bajo custodia era interrogado primero sin hacerle las “adverten-cias de Miranda” para, urna vez éste hacía admisión de al-gún hecho incriminatorio, hacerle las advertencias reque-ridas, conseguir la renuncia a estos derechos y repetir básicamente el mismo interrogatorio.
Como los ocurridos en Stansbury v. California, supra, los hechos acontecidos en el caso de Missouri v. Seibert, supra, son trágicos y, más aún, inhumanos. La acusada, la Sra. Patrice Seibert, tenía un hijo llamado Jonathan de doce años de edad que sufría de perlesía cerebral. (63) El *625niño falleció mientras dormía y la señora Seibert temió que la acusaran por negligencia, pues el cuerpo del menor mos-traba úlceras debido a estar encamado por demasiado tiempo. En vista de lo anterior y en presencia de la señora Seibert, dos de sus hijos adolescentes junto a dos amigos de éstos, concibieron un plan para ocultar las circunstancias en que Jonathan había muerto. El plan que ejecutaron fue incinerar el cadáver de Jonathan, incendiando la casa mó-vil donde vivían con el cuerpo de Jonathan adentro. Pero, para dar la impresión de que no se había dejado a Jonathan solo y desatendido en el momento del incendio, tam-bién dejaron en la casa móvil esa noche —dormido por el efecto de unos medicamentos— a Donald Rector, un adole-cente retardado mental que vivía con la familia. Donald falleció en el incendio.
Cinco días después, a eso de las 3:00 a.m., la Policía arresta a Seibert pero, siguiendo instrucciones específicas del oficial Richard Hanrahan, el agente que ejecuta el arresto no le hace las “advertencias de Miranda”. Ya bajo arresto, Seibert es transportada al cuartel de la Policía donde es dejada sola en un cuarto de interrogatorios por espacio de quince a veinte minutos. Entonces, el oficial Hanrahan inicia un interrogatorio —sin las “advertencias Miranda”— en el que cuestionaba a Seibert apretando su brazo y diciéndole “Donald también debía morir mientras dormía”.
Al cabo de treinta o cuarenta minutos de interrogatorio Seibert finalmente admitió que ella sabía que el plan era que Donald muriera mientras dormía. Admitido este he-cho, a la señora Seibert le fue permitido un descanso de veinte minutos para fumar y tomarse un café. Concluido el receso de veinte minutos, Hanrahan enciende la graba-dora, le hace las “advertencias de Miranda” a Seibert, ésta lee y firma su renuncia a esos derechos y Hanrahan inicia *626nuevamente el interrogatorio en el que ésta admite nueva-mente los hechos.(64)
Por su rol en la muerte de Donald, Seibert fue acusada de asesinato en primer grado y solicitó la supresión de to-das las declaraciones hechas durante el interrogatorio. En la vista de supresión de confesión el oficial Hanrahan tes-tificó que intencionalmente (conscious decision) había ob-viado hacerle las “advertencias de Miranda” a Seibert, ha-ciendo uso de una técnica de interrogatorio que se le había enseñado: preguntas primero, le haces las advertencias y, entonces, repites la pregunta hasta obtener la respuesta que había dado previamente.
El Tribunal de Primera Instancia del estado de Missouri suprimió la admisión hecha por la señora Seibert antes de las “advertencias de Miranda”, pero permitió que se pre-sentaran las respuestas incriminatorias dadas por ésta después de las advertencias. Un Jurado encontró culpable a Seibert de asesinato en segundo grado y esta apeló. La Corte de Apelaciones del Estado de Missouri confirmó el veredicto basado en lo resuelto por el Tribunal Supremo federal en el precedente de Oregon v. Elstad, 470 U.S. 298 (1985).(65)
*627Al revocar la convicción de Seibert, el Tribunal Supremo de Missouri distinguió los hechos de ese caso de los que llevaron al Tribunal Supremo federal a revocar la convic-ción del acusado en Oregon v. Elstad, supra. En Elstad el Tribunal Supremo federal había resuelto que la Cláusula de Autoincriminación de la Quinta Enmienda federal no requiere la supresión de una confesión hecha después de una renuncia válida a las “advertencias de Miranda”, solo porque la Policía haya obtenido una admisión voluntaria previa antes de hacerse las advertencias, en ausencia de prueba alguna de coerción real o alguna otra circunstancia que haya minado la capacidad del sospechoso para ejercer su libre voluntad. En ese contexto, el Tribunal Supremo federal determinó que constituiría una extensión no cu-bierta por Miranda v. Arizona, supra, el sostener que una simple falla en administrar las “advertencias Miranda” co-rrompe de tal manera el proceso investigativo que una sub-*628secuente renuncia, informada y voluntaria, es inefectiva, por un tiempo indeterminado(66)
Según Elstad, el que el Estado no provea las “advertencias de Miranda” cuando las circunstancias lo precisan, no significa que la declaración hecha sin tales advertencias es realmente el producto de la coerción. Los tribunales presumirán que el sospechoso no tuvo la oportunidad de ejercer inteligentemente su derecho a no incriminarse(67) Por ende, los propósitos de la Quinta Enmienda que prohíben el uso de una declaración obtenida bajo coacción, se satisfacen mediante la exclusión como prueba sustantiva de la declaración hecha sin las advertencias. Así, aunque Miranda requiere que la declaración hecha sin las advertencias sea suprimida, Elstad resolvió que la admisibilidad de cualquier declaración subsiguiente en esas circunstancias dependería únicamente de que ésta se haya hecho de manera voluntaria e inteligente(68)
Ahora bien, no obstante lo resuelto en Elstad, el Tribunal Supremo del Estado de Missouri revocó la convicción de la señora Seibert fundamentándose en que el interroga-torio que se le hizo a ésta fue prácticamente continuo, por lo que las declaraciones hechas después de las “adverten-cias de Miranda” y que eran claramente el producto de la primera admisión ilegal, debieron ser suprimidas(69) De esta forma, distinguió el caso de la señora Seibert de las circunstancias de Oregon v. Elstad, supra, basado en que en Elstad las “advertencias Miranda” no se habían omitido intencionalmente. Razonó el tribunal que la omisión inten-cional de no hacerle a Seibert las “advertencias Miranda”, la privaron de la oportunidad de renunciar consciente e *629inteligentemente. Como corolario de esto, el Tribunal Supremo de Missouri concluyó que en vista de que tampoco hubo circunstancias que parecieran disipar el efecto de la violación de las “advertencias Miranda”, la confesión he-cha posterior a estas advertencias fue involuntaria y, por ende, inadmisible. (70) Finalmente, el Tribunal Supremo federal confirmó la sentencia del Tribunal Supremo de Missouri.
V
Como adelantamos, la controversia a la que se enfrentó el Tribunal Supremo federal en Missouri v. Seibert, supra, giraba en torno a la utilización por parte de la Policía de una estrategia conocida como “pregunta primero” (question first). Esta estrategia consiste en un interrogatorio que se divide en dos partes. En la primera, la Policía deliberada-mente se abstiene de proveer las “advertencias de Miranda” al sospechoso al inicio del interrogatorio, hasta que éste admite algún hecho que lo incrimine. Entonces, se ini-cia la segunda parte en la cual se le informa al sospechoso sus derechos en consonancia con lo requerido por Miranda, se le toma la renuncia a esos derechos y se le interroga nuevamente sobre lo ya expresado hasta conseguir una total confesión.
En Missouri v. Seibert, supra, cinco de los jueces que componen el Tribunal encontraron que las circunstancias que tenían ante sí eran distinguibles de las de Oregon v. Elstad, supra. Los jueces Souter, Stevens, Ginsburg y Bre-yer suscribieron una opinión por pluralidad con la cual concurrió el Juez Kennedy, y mediante la cual confirmaron la supresión de las declaraciones incriminatorias hechas *630por la acusada Seibert durante la segunda etapa del interrogatorio(71)

La posición de la opinión por pluralidad

Ahora bien, aunque cinco jueces coincidieron en que las declaraciones de la señora Seibert debían ser suprimidas, el caso Missouri v. Seibert, supra, no produjo una opinión mayoritaria. Solo cuatro de los nueve Jueces que compo-nen el Tribunal e intervinieron en el caso coincidieron uná-nimemente en una misma posición. Los cuatro Jueces que coincidieron se constituyeron entonces en una pluralidad de los miembros de ese Foro que, junto a la concurrencia del Juez Kennedy, decidieron finalmente el caso.
Para esta pluralidad de los miembros de ese Tribunal, el contraste entre Elstad y Seibert deja ver hechos que son relevantes con relación a si las “advertencias Miranda” suplidas a mitad de un interrogatorio pueden ser lo suficientemente efectivas como para cumplir con su objetivo.(72) Así, basándose en factores objetivos, la opinión por pluralidad sostiene que cuando las “advertencias de Miranda” son insertadas a mitad de un interrogatorio que ha sido coordinado y continuo, éstas probablemente inducirán a error al acusado y lo privarán de un conocimiento que es esencial a su capacidad para poder entender la naturaleza de sus derechos y las consecuencias de abandonarlos.(73) En este contexto, el Juez Souter señala que cuando en un interrogatorio se pregunta primero y se advierte después, el asunto de umbral es si sería razonable *631determinar que, en esas circunstancias, las “advertencias” podrían funcionar de manera efectiva, como se requiere en Miranda v. Arizona.(74)
La opinión por pluralidad establece entonces cinco factores objetivos que deben ser considerados al momento de examinar la efectividad de las “advertencias de Miranda” introducidas a mitad de un interrogatorio. Estos factores son: (1) cuán completas y detalladas son las preguntas y las contestaciones en la primera parte del interrogatorio; (2) cuánto se traslapa o se repite el contenido de las declaraciones de la primera parte del interrogatorio en la segunda parte; (3) el momento y el lugar en que termina la primera parte del interrogatorio y comienza la segunda parte; (4) la continuidad del personal de la Policía que interroga entre la primera y la segunda parte del interrogatorio, y (5) el grado en el que las preguntas del interrogador tratan la segunda parte del interrogatorio, como una continuación de la primera,(75)
En vista de lo anterior, la pluralidad de los miembros del Tribunal Supremo federal, junto al Juez Kennedy, de-terminó que la confesión hecha por Seibert post “adverten-cias de Miranda” debía ser suprimida. Al hacerlo, los cua-tro jueces que suscribieron la opinión por pluralidad consideraron los aspectos objetivos siguientes: la primera parte del interrogatorio —preadvertencias— había sido conducido en el cuartel de la Policía y había sido un inte-rrogatorio sistemático, exhaustivo y manejado psicológica-mente. Cuando la Policía finalizó el interrogatorio faltaba poco de potencial incriminatorio, si algo, por decir. La se-gunda parte del interrogatorio —postadvertencias— se llevó a cabo en el mismo lugar en donde se llevó a cabo la primera parte, por el mismo oficial de la Policía y después *632de una pausa de apenas veinte minutos. La Policía no ad-virtió a Seibert que las declaraciones incriminatorias he-chas por ella en la primera etapa del interrogatorio, no podían ser usadas en su contra. Además, desde el inicio de la segunda parte del interrogatorio se hizo referencia a lo hablado en la primera parte, dando así la impresión de que esa segunda parte era meramente una continuación de lo que ya habían estado hablando.

La opinión concurrente del Juez Kennedy

Por su parte, en la opinión concurrente, el Juez Kennedy señaló estar de acuerdo con gran parte de lo expuesto en la opinión de la pluralidad de los miembros de ese Foro.(76) Sin embargo, señaló no estar dispuesto a aplicar los parámetros establecidos por la opinión por pluralidad a todo tipo de interrogatorio que constara de dos partes (two-stage interview), sino que aplicaría una evaluación objetiva sólo a aquellos casos en que se utilice ese tipo de interro-gatorio como parte de una estrategia deliberada y diseñada por el Estado específicamente para socavar lo establecido en Miranda v. Arizona, supra.(77) Además, el Juez Kennedy señaló lo siguiente:
... If the deliberate two-step strategy has been used, postwar-ning statements that are related to the substance of prewar-ning statements must be excluded unless curative measures are taken before the post-warning statement is made. Curative measures should be designed to ensure that a reasonable person in the suspect’s situation would understand the import and effect of the Miranda warning and of the Miranda waiver. For example, a substantial break in time and circumstances between the prewarning statement and the Miranda warning may suffice in most circumstances, as it allows the accused to distinguish the two contexts and appreciate that the interrogation has taken a new turn. Alternatively, an additional warning that explains the likely inadmissibility of the prewarning *633custodial statement may be sufficient. (Énfasis nuestro y citas omitidas. )(78)
Como vemos, el Juez Kennedy también señala que si se determina que existe una estrategia deliberada, aquellas declaraciones “postadvertencias” que estén relacionadas con la substancia de las declaraciones ante advertencias tienen que ser suprimidas a menos que se empleen medi-das curativas (curative measures) que aseguren que una persona razonable en la posición del sospechoso entendería el significado de las “advertencias de Miranda”, y el efecto que conlleva una renuncia a éstas. Entonces, la opinión concurrente menciona dos ejemplos de lo que podrían cons-tituir esas “medidas curativas”. La primera, la ocurrencia de una interrupción substancial de tiempo y circunstancias entre las dos partes del interrogatorio que permita al juz-gador, de ordinario, concluir que el acusado pudo distinguir los dos contextos y apreciar que el interrogatorio tomo un nuevo giro.(79) Como segunda medida curativa y en la al-ternativa, el Juez Kennedy señala que se le debe proveer al acusado una advertencia adicional en la que se le explique la probabilidad de que la declaración preadvertencias sea inadmisible.(80)
Finalmente, en su opinión el Juez Kennedy señala que en aquellos casos en que no se haya utilizado el interroga-torio dual (two-stage interview) como parte de una estrate-gia deliberada, se deben evaluar según los principios de Oregon v. Elstad, supra.(81)

El precedente “Missouri v. Seibert”

“Cuando un Tribunal fragmentado decide un caso y nin-guno de los criterios que explica el resultado goza de la *634aprobación de al menos cinco de los jueces, el racional [ratio decidendi] del Tribunal puede ser visto como esa po-sición adoptada por esos miembros que concurren con la sentencia por los fundamentos más cercanos.”(82) Lo impor-tante entonces es encontrar ese patrón jurídico (legal standard), ese denominador común en el que la mayoría del Tribunal sí coincide y que, al aplicarlo al caso, produce un resultado con el que esa mayoría coincidiría.(83)
Considerando lo anterior, un análisis de la opinión por pluralidad y del voto concurrente del Juez Kennedy nos lleva a concluir que un Tribunal de Primera Instancia estaría obligado a suprimir cualquier confesión o declaración incriminatoria hecha en la segunda parte de un interrogatorio —postadvertencias— siempre y cuando existan las circunstancias descritas en la opinión por pluralidad de Seibert, y que se pueda determinar que tales circunstancias se dan como parte de una estrategia deliberada por parte del Estado, diseñada específicamente para socavar lo establecido en Miranda v. Arizona, supra. Colegimos esto en vista de que aunque la pluralidad en Missouri v. Seibert estaría dispuesta a suprimir una declaración tanto en circunstancias en que se demuestre una estrategia deliberada por parte del Estado, así como en el caso en que no exista evidencia de tal estrategia, el voto del Juez Kennedy lo limita solo al primer supuesto. Siendo así, la pauta se circunscribe a ese tipo de circunstancias. A esta misma conclusión han llegado varios de los tribunales apelativos en los circuitos federales.(84) Concluimos que Mis*635souri v. Seibert, supra, constituye entonces una excepción a Oregon v. Elstad, supra, en aquellos casos en que se de-muestre una estrategia deliberada por parte del Estado para socavar Miranda v. Arizona, supra.(85)

Determinación de la existencia de una estrategia delibe-rada diseñada específicamente para socavar “Miranda v. Arizona”

Ahora bien, con relación al requisito que impone el voto concurrente del Juez Kennedy, esto es, la existencia de una estrategia deliberada por parte del Estado diseñada espe-cíficamente para socavar las “advertencias de Miranda”, su opinión no elabora directrices específicas para llegar a tal conclusión. Ante ese vacío, varios tribunales apelativos de circuitos federales han determinado que en la evalua-ción de este requisito deberá considerarse la existencia de evidencia objetiva(86) que, a la luz de la totalidad de la cir-cunstancias, respalde la inferencia de que hubo una estra-tegia deliberada para socavar Miranda.(87)
En específico y con relación a esta evidencia, el Noveno Circuito en United States v. Williams, 435 F.3d 1148 (9no Cir. 2006), ha sugerido la utilización de cuatro de los cinco factores que sugiere la mayoría por pluralidad en Seibert *636para la determinación de la efectividad de las “adverten-cias”, como factores también para determinar la existencia de una “estrategia deliberada”; esto es, con la excepción de uno, los factores para determinar la existencia de una “es-trategia deliberada” y la “determinación de la efectividad” de las “advertencias” serían los mismos(88)
La pauta del Noveno Circuito, estableciendo estas cir-cunstancias como factores en la determinación de la exis-tencia de una “estrategia deliberada”, ha sido adoptada por otras jurisdicciones a nivel apelativo(89) Es menester seña-lar que se establecen estos factores como guías en la deter-minación de este requisito. Ni Seibert ni ninguno de los Circuitos sugieren que los hechos que se analicen tienen que reflejar la totalidad de estos factores.
Considerando lo anterior, y ante el vacío dejado por la opinión concurrente del Juez Kennedy, entendemos conve-niente adoptar también tales factores en esta jurisdicción, por entender que éstos se ajustan a los contornos de la opinión de la mayoría por pluralidad y la opinión concu-rrente del Juez Kennedy en ese caso. Además, para simpli-ficar el análisis final de todas las circunstancias que debe-rán considerar los Tribunales de Primera Instancia en la determinación de si procede o no la supresión de una de-claración en situaciones como las del caso de autos, inclui-mos como uno de esos factores “el grado en que las pregun-tas del interrogador tratan la segunda parte del interrogatorio, como una continuación de la primera”.

*637
Peso de la prueba

La opinión concurrente del Juez Kennedy tampoco establece —como no lo hace la opinión por pluralidad— en cuanto a quién corresponde el peso de la prueba y el quantum de ésta requerido en la determinación de si existió o no una estrategia deliberada del Estado para violar las disposiciones de Miranda. En vista de esto, nos persuade la posición de aquellas jurisdicciones en las que se ha optado por establecer que ante la existencia de un interrogatorio dual corresponde al Estado la carga de establecer, mediante evidencia preponderante, que el retraso en proveer las “advertencias Miranda” no responde a una estrategia deliberada. Además, no vemos razón alguna para distinguir este proceso del que hemos exigido al Estado en los casos en los que se alega que la renuncia del acusado a sus derechos bajo la cláusula de no autoincriminación no ha sido voluntaria, consciente e inteligente. (90) De manera que, como ha señalado el Tribunal Supremo del Estado de Florida “corresponde al Estado llevar la carga de establecer que el retraso en proveer las advertencias Miranda no fue deliberado” (traducción nuestra) (“the government bears the burden of establishing that the delay in administering the Miranda warnings was not deliberate”) Ross v. State, 45 So.3d 403, 427 (2010).

Determinación de la efectividad de las “advertencias”

Una vez se detecta la utilización de una estrategia deli-berada para socavar a Miranda, la pluralidad de los miem-bros del Tribunal Supremo federal en Seibert requiere que se evalúe la efectividad de las “advertencias de Miranda” insertadas a mitad de ese interrogatorio, de manera que se *638pueda determinar si la declaración incriminatoria hecha postadvertencias es admisible. Para esto, esa pluralidad propone los cinco factores que ya hemos mencionado.
Ahora bien, con relación a lo que ha de ocurrir una vez se determine la existencia de una estrategia deliberada, ya vimos que, distinto al método multifuncional que propone la opinión por pluralidad, el Juez Kennedy utilizaría sim-plemente “medidas curativas” dirigidas a asegurarse que una persona razonable en la posición del sospechoso enten-dería el significado de las “advertencias Miranda” y efecto que conlleva urna renuncia a éstas.(91)
Sin embargo, al analizar detalladamente ambas opinio-nes encontramos que los factores para la “determinación de la efectividad” de las “advertencias” que propone la ma-yoría por pluralidad ciertamente son perfectamente compatibles con las “medidas curativas” que éste propone. Nos explicamos. En la opinión por pluralidad, el Juez Souter señala que la Policía no advirtió a Seibert que las declara-ciones incriminatorias hechas por ella en la primera etapa del interrogatorio, no podían ser usadas en su contra:
... When the same officer who had conducted the first phase recited the Miranda warnings, he said nothing to counter the probable misimpression that the advice that anything Seibert said could be used against her also applied to the details of the inculpatory statement previously elicited. In particular, the police did not advise that her prior statement could not be used.(92)
De manera que incluir medidas curativas parece ser algo que la mayoría por pluralidad está dispuesta a consi-derar como parte del proceso para determinar la admisibi-lidad de una declaración postadvertencia, siempre y cuando éstas no se limiten a un mero addendum formal *639para advertir que una declaración previa no puede ser usada. (93)
Por otro lado, en su razonamiento, el Juez Kennedy ad-mite de manera indirecta que al menos una de las circuns-tancias que la pluralidad de miembros del Tribunal Supremo federal consideró como factores en la determinación de la efectividad de las “advertencias”, tuvo peso en su de-terminación de suprimir la declaración de la acusada. Esta es, el grado en que las preguntas del interrogador trataron la segunda parte del interrogatorio, como una continuación de la primera. Así puede deducirse claramente del texto de su opinión:
Further, the interrogating officer here relied on the defendant’s prewarning statement to obtain the postwarning statement used against her at trial. The postwarning interview resembled a cross-examination. The officer confronted the defendant with her inadmissible prewarning statements and pushed her to acknowledge .... This shows the temptations for abuse inherent in the two-step technique. Reference to the prewarning statement was an implicit suggestion that the mere repetition of the earlier statement was not independently incriminating. The implicit suggestion was false. (Énfasis nuestro.(94)
Además, y con relación al cuarto de los factores propuestos por la opinión por pluralidad (la continuidad entre ambas partes del interrogatorio), notamos que el Juez Kennedy sugiere como una de sus “medidas curativas” la ocurrencia de una interrupción substancial de tiempo y circunstancias entre las dos partes del interrogatorio. Esto evidencia entonces que el Juez Kennedy le dio peso, como parte de su análisis, a la continuidad entre ambas partes del interrogatorio, esto es, el momento y el lugar en que termina la primera parte del interrogatorio y comienza la segunda. Considerando todo lo anterior, dictaminamos que ante la determinación de *640una estrategia deliberada por parte del Estado para soca-var las “advertencias de Miranda” los tribunales deberán, bajo el mismo quantum de prueba, evaluar la efectividad de las “advertencias” suministradas por la Policía, a la luz de los cinco factores delineados por la opinión por plurali-dad en Missouri v. Seibert, supra, y de las “medidas cura-tivas” propuestas en el mismo caso por la opinión concu-rrente del Juez Kennedy. (95)
En conclusión, el asunto se reduce a lo siguiente: ha-biendo adoptado los cinco factores para “determinar la efectividad” de las “advertencias” como los factores a su vez para determinar el requisito de la existencia de una “estra-tegia deliberada”, es obvio entonces que probadas las cir-cunstancias de esta segunda (“estrategia deliberada”) que-dan a su vez probadas las de la primera (“determinar la efectividad”).
De manera que ante un interrogatorio dual, si el Estado fracasa en su gestión de probar la inexistencia de una estrategia deliberada para socavar “Miranda v. Arizona”, supra, entonces queda probado a su vez la inefectividad de las “advertencias de Miranda”provistas al acusado. Por lo tanto, restaría simplemente al tribunal considerar, y al Ministerio Público probar mediante preponderancia de la prueba, la existencia de alguna de las “medidas curativas” propuestas en la opinión concurrente del Juez Kennedy, en cuya ausencia procede la supresión como evidencia sustantiva de la declaración incriminatoria.
VI
El derecho a la no autoincriminación consagrado en la Constitución de Puerto Rico es un derecho fundamental. (96) *641Como tal, el alcance concedido a tal derecho por el Tribunal Supremo de Estados Unidos al interpretar la Quinta En-mienda de la Constitución federal, constituye, sea que Puerto Rico se considere como un territorio o como un Es-tado, “el mínimo de protección que estamos obligados a re-conocer [para nuestra Cláusula análoga] bajo nuestra pro-pia Constitución”.(97)
Como ya hemos visto, Missouri v. Seibert, supra, es una decisión por pluralidad que constituye un precedente sólo en la medida en que se pueda identificar una estrategia deliberada por parte del Estado de interrogar primero al sospechoso sin hacer las “advertencias Miranda” para, una vez éste confiesa, hacerle las advertencias, conseguir la re-nuncia a sus derechos y repetir básicamente el mismo interrogatorio.
En el caso de autos —y evaluando las circunstancias con la mayor objetividad y pragmatismo judicial— la actuación del agente a cargo de la investigación criminal, el agente Femando Tarafa, nos convence de la existencia de una ma-niobra deliberada para ejecutar el esquema repudiado en el tan mencionado precedente federal. En primer lugar, no hay duda que el agente Fernando Tarafa consideraba al aquí peticionario sospechoso del crimen al momento de so-meterlo al interrogatorio. Asimismo, no tenemos dudas con relación a cómo el agente Tarafa buscó y transportó al pe-ticionario hacia una oficina en el segundo piso del cuartel de la Policía donde se condujo el interrogatorio, tenía la intención y hubiera provocado la impresión en cualquier persona razonable de que se encontraba restringido de su libertad.
Por último, estando bajo esas condiciones es que Millán *642Pacheco fue sometido a un interrogatorio con preguntas expresas por parte del agente investigador con relación a lo que conocía de los hechos. En fin, que el acusado Millán Pacheco se encontraba en calidad de sospechoso del delito que se estaba investigando y custodiado por el Estado al ser sometido al interrogatorio en el cual hizo primera-mente la admisión y luego la confesión incriminatoria completa. Estas fueron las determinaciones y conclusiones a las que llegó la ilustrada sala de instancia que tuvo ante sí la prueba testifical, criterio con el cual no debemos in-tervenir, en ausencia de un error manifiesto, pasión, pre-juicio o parcialidad(98) pero que, además, representan el balance más racional, justiciero y jurídico de la totalidad de la evidencia que se desfiló(99)

Millán Pacheco a la luz de “Missouri v. Seibert”

Analicemos, entonces, el proceso de la confesión de Mi-llán Pacheco a la luz de los parámetros expuestos en Missouri v. Seibert, supra. Con relación a lo “completo y deta-llado de las preguntas en la primera parte del interrogatorio”, basta con señalar que antes de la confesión la prueba demostró que el acusado Millán Pacheco estuvo sentado frente al agente Tarafa contestando múltiples pre-guntas relacionadas a la investigación criminal, por aproximadamente una hora. Según el relato del agente Ta-rafa, Millán Pacheco le habla y él escribía. En su “mecáni-ca” —como la describió el propio agente Tarafa— éste cues-tionó directamente al acusado hasta que, como resultado de una confrontación mediante una pregunta expresa y de-tallada, Millán Pacheco admitió haber dado muerte a su víctima.
Con relación al traslapo en ambas partes del interroga-*643torio de las declaraciones hechas por Millán Pacheco, no hay duda de que también ocurrió. Según su propia decla-ración, el agente Tarafa comenzó interrogando a Millán Pacheco en cuanto a lo ocurrido ese día en la finca, hasta que lo confronta y éste admite el crimen. El testimonio del agente Tarafa con relación a esto fue el siguiente:
Defensa:... Mire, entonces sigue hablando usted de la familia, y los parientes de la mujer de Ramón [Millán Pacheco], pero usted lo que estaba era investigando una muerte.
Testigo [agente Tarafa]: Sí, bueno por eso,
Defensa: ¿Verdad que s[í]?
Testigo [agente Tarafa]: Pero empezamos hablando cosas pues de esa área, pues lo que le dije, ok mira ok, para lo que yo necesito entrevistarte es relacionado al caso de la finca y em-pezamos a hablar y él me empezó a decir a la hora que él había llegado a trabajar a la finca y empezó a narrarme. Cuando llegó al punto de que él se fue, porque él me dice que el guar-dia de seguridad pues había llegado y él se había ido, cuando llega a ese punto pues este, ahí yo le dije[: “]pero a t[i] no te vieron ellos cuando fueron a la finca[”] entonces [é]l ahí bajó la cabeza y comenzó a llorar y dijo “yo lo maté”.(100)
Una vez Millán Pacheco admite el crimen y comienza la segunda parte del interrogatorio, éste vuelve a admitir el crimen, ahora en forma de confesión, con los detalles incri-minantes que antes no había dicho. Así surge claramente de la declaración jurada prestada por el agente Femando Tarafa ante el fiscal Ernesto Quesada Ojeda el 20 de marzo de 2007.(101) En esta declaración jurada el agente Tarafa señala todos los detalles que le confesó Millán Pacheco en la segunda parte del interrogatorio. En ésta, el agente Ta-rafa señala que Millán Pacheco le expresó que el día de los hechos, a eso de las 7:00 a.m., éste había llegado al área de la finca donde trabajaba y donde también estaba traba-*644jando ese día su víctima, el Sr. Luis A. León Ramírez.(102) Esto demuestra que Millán Pacheco en su confesión habla precisamente de lo mismo que había hablado en la primera parte del interrogatorio: de todo lo acontecido ese día en la finca Bocachica. De manera que en ambas partes del inte-rrogatorio —preadvertencias y postadvertencias— Millán Pacheco cuando menos declara ampliamente sobre tres ele-mentos: haber asesinado al señor León Ramírez, el día que lo hizo y el lugar.
En cuanto “[a]Z momento y el lugar en que termina la primera parte del interrogatorio y comienza la segunda”, y la “continuidad del personal de la policía”, surge de la prueba que ambas partes del interrogatorio se llevaron a cabo en el mismo lugar, por el mismo Policía (el agente Tarafa) y sin que siquiera hubieran trascurrido —como en el caso de Seibert— unos minutos de receso.
Finalmente, “el grado en el que las preguntas del inte-rrogador trata[ron] la segunda parte del interrogatorio, como una continuación de la primera”, también se da en este caso. Durante la vista preliminar, el agente Tarafa declaró lo siguiente con relación a lo ocurrido inmediata-mente después de la admisión del acusado:
Ahí pues yo le hice las advertencias de ley, porque ya empezó como que a hablarme más, yo le dije p[é]rate, p[é]rate, p[é]rate, no me hables más nada y le hice las advertencias, y luego de las advertencias pues le dije si tu quieres, porque él decía que él estaba arrepentido que él no quiso hacer eso, pues él dice que me quiere contar lo que pasó y ahí luego de las advertencias es que él me empieza a contar.(103)
Como vemos, la transcripción del testimonio del agente Tarafa durante la vista preliminar del caso demuestra que éste estuvo pendiente durante el interrogatorio que le hizo *645a Millán Pacheco para, inmediatamente el aquí peticiona-rio dijera algo que lo autoincriminara, detenerlo para que lo contara todo nuevamente pero, esta vez, “debidamente advertido”. Según el propio Tarafa, luego de que el acusado le hiciera la admisión, éste “empezó como que a hablar [le] más”, y él le dijo “pérate, pérate, pérate, no me hables más nada”. Apéndice de la Petición de certiorari, pág. 66. En ese momento no hubo pausa, sino solo para que el acusado fuera “advertido” y luego el agente Tarafa dice que le dijo “si tú quieres”, refiriéndose, según puede interpretarse del contexto, a que Millán Pacheco podía continuar hablando. No hay dudas de que la manera en que el agente Tarafa dirigió esa parte del interrogatorio hubiera llevado a cual-quier persona razonable a pensar que el que acababa de iniciarse no era un interrogatorio nuevo o distinto, sino una continuación del anterior, en el que el acusado Millán Pacheco acababa de hacer su incriminante admisión.
Por todo lo anterior, concluimos que los cinco factores establecidos por el Tribunal Supremo federal en Missouri v. Seibert, supra, se cumplen con suficiente claridad en este caso denunciando, según hemos adaptado ese precedente federal, una estrategia deliberada por parte del Estado para socavar Miranda v. Arizona, supra. Por lo tanto, obli-gatoriamente se cumplieron, a su vez, los factores que es-tablecen la inefectividad de las “advertencias de Miranda” administradas al peticionario Millán Pacheco durante su interrogatorio. Por último, no surge de la prueba la ocu-rrencia de alguna de las medidas curativas propuestas por el Juez Kennedy que pudiera subsanar la inefectividad de tales advertencias. Concluimos, entonces, que la renuncia del peticionario Millán Pacheco a sus derechos conforme a la cláusula constitucional de no autoincriminación no fue una renuncia informada e inteligente, por lo que no precisa expresarnos con relación a si ésta fue voluntaria.
*646VII
En circunstancias como las descritas, no podemos en-tender qué propósito puede tener el que un oficial de la Policía que programa y lleva a cabo un interrogatorio a un sospechoso, deliberadamente opte por no proveerle las “ad-vertencias de Miranda” desde el mismo instante en que comienza a interrogarlo, a no ser que intente conseguir esa primera admisión que abra la puerta a una confesión completa. Peor aún, y como ha señalado la Corte de Apela-ciones federal para el Noveno Circuito, una vez un oficial de la Policía ha detenido a un sospechoso y lo somete a un interrogatorio, rara vez existe una razón legítima, si al-guna, para retrasar las “advertencias de Miranda” hasta después de que éste ha confesado. Al contrario, la razón más plausible para el retraso es una ilegítima, esta es, la intención del interrogador de debilitar los efectos de las “advertencias de Miranda”.(104)
Como también señala el Tribunal Supremo federal en Missouri v. Seibert, supra, pág. 613:
After all, the reason that question-first is catching on is as obvious as its manifest purpose, which is to get a confession the suspect would not make if he understood his rights at the outset; the sensible underlying assumption is that with one confession in hand before the warnings, the interrogator can count on getting its duplicate, with trifling additional trouble.
Ante una estrategia como esa, las “advertencias de Miranda” provistas a mitad del interrogatorio con el propósito de conseguir una confesión posterior son, conforme a lo re-suelto en Missouri v. Seibert, supra, inadecuadas y, por lo tanto, la renuncia al derecho a no autoincriminarse que asiste al ciudadano no es inteligente o bien informada. En *647casos como éste y conforme al precedente federal discutido, la única manera en que las “advertencias de Miranda” pue-den constituirse en adecuadas y en informada la renuncia del ciudadano según Miranda v. Arizona, supra, es que al momento de la admisión se incluya, de manera clara y ex-presa en las “advertencias”, que nada de lo que la persona ha dicho hasta ese momento puede ni será utilizado en su contra, incluyendo la declaración incriminatoria que acaba de hacer; o que ocurra una interrupción substancial de tiempo y circunstancias entre las dos partes del interroga-torio que permitan objetivamente concluir que hubo una renuncia inteligente y voluntaria a los derechos al amparo de la Quinta Enmienda. Estas, como hemos visto, no fue-ron las circunstancias en este caso, por lo que procede que se revoque la sentencia del Tribunal de Apelaciones y se reinstale la decisión del Tribunal de Primera Instancia.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Martínez Torres emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señores Rivera García y Feliberti Cintrón. La Jueza Aso-ciada Señora Pabón Charneco no intervino.
— O —

 Art. 106 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4734.


 25 L.P.R.A. secs. 458c-458d.


 Véase la Transcripción de Vistas, Apéndice de la Petición de certiorari, pág. 224.


 íd., pág. 246.


 Véase la Transcripción de Vistas, Apéndice de la Petición de certiorari, pág. 263.


 Las advertencias que leyó, inició y firmó el peticionario Millán Pacheco fue-ron las siguientes:
*602“1. Usted tiene derecho a permanecer callado y a no declarar.
“2. Cualquier cosa que usted diga puede ser usada en su contra.
“3. Usted tiene el derecho a hablar con un abogado para que le aconseje antes de hacerle cualquier pregunta y además dicho abogado puede acompañarlo durante el interrogatorio.
“4. Si usted no puede pagar un abogado le conseguiré uno antes de interrogarlo, libre de costo alguno, si así lo desea.
"5. Si usted se decide a contestar mis preguntas sin estar asistido por un abo-gado, puede negarse a contestar cualquier pregunta y en cualquier momento puede dejar de contestar y solicitar asistencia legal.
“6. Su declaración tiene que ser libre, voluntaria y espontánea y no se puede ejercer presión, ni amenaza, ni coacción para obligarlo a declarar.
“[¿H]a entendido lo que le he explicado?
“[¿IDesea usted declarar?” Apéndice de la Petición de certiorari, pág. 83.


 Apéndice de la Petición de certiorari, págs. 260-261.


 íd., pág. 278.


 íd., pág. 279.


 íd., pág. 281.


 Véase Declaración jurada de agte. Fernando Tarafa, Apéndice de la Petición de certiorari, pág. 39.


 íd.


 Véase Resolución del Tribunal de Primera Instancia, Apéndice de la Petición de certiorari, pág. 23.


 íd., pág. 27


6) íd., pág. 31.


 Apéndice de la Petición de certiorari, pág. 408.


 íd., págs. 413-415.


 El peticionario plantea como “señalamiento de error adicional” que el Tribunal de Apelaciones carecía de jurisdicción para intervenir en el recurso instado por el Estado. No obstante, tal planteamiento ya fue resuelto mediante una resolución que emitimos el 12 de diciembre de 2008, asunto que advino final y firme.


 O.E. Resumil, Derecho Procesal Penal, Oxford, Butterworth Pubs., 1993, T. I, pág. 346.


 íd.


 íd.


 U.S.C.A. Const. Amend. V; Emda. V, Const. EE. UU., L.P.R.A., Tomo 1, ed. 1999.


 Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 343.


 E.L. Chiesa Aponte, Derecho Procesal Penal: Etapa Investigativa, San Juan, Púbs. J.T.S., 2004, pág. 25.


 íd., pág. 15.


 Chiesa Aponte, op. cit, págs. 26-27.


 Moran v. Burbine, 475 U.S. 412 (1986).


 Malloy v. Hogan, 378 U.S. 1 (1964).


 Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765, 776, (1965).


 Chavez v. Martínez, 538 U.S. 760, 790 (2003); Miranda v. Arizona, 384 U.S. 436, 467(1966).


 Pueblo v. López Rodríguez, 118 D.P.R. 515 (1987); Pueblo v. García Ciuro, 134 D.P.R. 13 (1993) (Sentencia).


 Miranda v. Arizona, supra.


 Pueblo v. Ruiz Bosch, 127 D.P.R. 762, 775-776 (1991), citando a Pueblo en interés menor J.A.B.C., 123 D.P.R. 551, 561-562 (1989).


 Pueblo v. Viruet Camocho, 173 D.P.R. 563 (2008); Pueblo v. Suárez, 163 D.P.R. 460 (2004); Pueblo v. Medina Hernández, 158 D.P.R. 489 (2003); Pueblo v. Rivera Nazario, 141 D.P.R. 865 (1996); Pueblo v. García Ciuro, supra; Pueblo v. Ruiz Bosch, supra; Pueblo en interés menor J.A.B.C., supra; Pueblo v. López Rodríguez, supra.


 (Escolio omitido.) Pueblo v. Medina Hernández, supra, pág. 504.


 Pueblo v. Viruet Camacho, supra; Pueblo v. Medina Hernández, supra, pág. 505; Pueblo v. Rivera Nazario, supra, pág. 888; Pueblo en interés menor J.A.B.C., supra, pág. 562; Pueblo v. Ruiz Bosch, supra, pág. 775; Rivera Escuté v. Jefe Penitenciaría, supra, pág. 781; Moran v. Burbine, supra; Miranda v. Arizona, supra.


 Pueblo v. Rivera Nazario, supra, pág. 888; California v. Prysock, 453 U.S. 355, 359 (1981).


 Missouri v. Seibert, 542 U.S. 600, 611 (2004).


 Pueblo v. Medina Hernández, pág. 508; Pueblo v. García Ciuro, pág. 17; Pueblo v. Pellot Pérez, 121 D.P.R. 791, 802 (1988).


 Pueblo v. Medina Hernández, supra, pág. 508; Pueblo v. Ruiz Bosch, supra, pág. 776. Véanse, además: Colorado v. Cornelly, 479 Ú.S. 157, 169 (1986); Brown v. Illinois, 422 U.S. 590, 604 (1975); Lego v. Twomey, 404 U.S. 477, 489 (1972).


 Es menester recordar que no se consuma una violación a la “Cláusula Cons-titucional” contra la autoincriminación por el solo hecho de que la Policía haya obte-nido una declaración incriminatoria en violación a lo establecido en Miranda v. Arizona, supra. Como claramente lo explica el Juez Thomas en United States v. Patane, 542 U.S. 630, 641 (2004):
“It follows that police do not violate a suspect’s constitutional rights (or the Miranda rule) by negligent or even deliberate failures to provide the suspect with the full panoply of warnings prescribed by Miranda. Potential violations occur, if at all, only upon the admission of unwarned statements into evidence at trial.”


 Pueblo v. López Guzmán, 131 D.P.R. 867 (1992).


 íd.


 Chiesa, op. cit., pág. 32.


 Véase Rhode Island v. Innis, 446 U.S. 291 (1980).


 Alegato de la Procuradora General, pág. 28.


 Véanse la Transcripción de vistas, Apéndice de la Petición de certiorari, pág. 248, y la Transcripción vista preliminar, Apéndice de la Petición de certiorari, pág. 63.


 Véase la Transcripción de vistas, Apéndice de Petición de certiorari, pág. 311. Además, según la declaración jurada prestada por el propio agente Fernando Tarafa ante el fiscal Ernesto Quesada Ojeda el 20 de marzo de 2007 (Apéndice de petición de certiorari, pág. 39), Tarafa señala que el occiso Luis A. León Ramírez había sido reportado como desaparecido el 3 de marzo de 2007. El 5 de marzo de 2007 encuentran el cadáver de León Ramírez en la finca Bocachica del barrio Manzanilla. Tarafa señala en su declaración jurada que como parte de la investigación se entre-vistaron a las personas que se encontraban el sábado 3 de marzo de 2007 “laborando o en los predios de la finca [Bocachica]” y señala que el acusado “fue la única persona que ese día estaba laborando en la finca, al cual se pudo contactar para entrevista el 7 de marzo de 2007”. Véase, además, la Transcripción vista preliminar, Apéndice de' la Petición de certiorari, pág. 62.


 Transcripción de vistas, Apéndice de la Petición de certiorari, págs. 248-249 y 252.


 Sentencia de Tribunal de Apelaciones, Apéndice de la Petición de certiorari, pág. 408.


 Del testimonio del agente Tarafa surge que, antes de ir al apartamento de Millán Pacheco, éste le había solicitado al dueño de la finca donde Millán Pacheco trabajaba una foto de este último. En vista de que no la pudo conseguir por ese medio, Tarafa consiguió un subpoena y obtuvo la foto. Véase la Transcripción de vistas, Apéndice de la Petición de certiorari, págs. 255-256.


 Los hechos de Stansbury v. California, 511 U.S. 318, 323 (1994), son los siguientes: el 28 de septiembre de 1982, la niña Robyn Jackson desapareció de un parque de juegos en una comunidad de Los Ángeles, California. En la mañana del día siguiente, un testigo de nombre Andrew Zimmerman observó a un hombre ba-jarse de un vehículo sedán americano color turquesa y tirar algo a un canal de agua, como a diez millas del lugar de donde había desaparecido la niña. Zimmerman dio aviso a la Policía. Esta finalmente encontró el cuerpo muerto de la menor en el canal de agua. Los análisis patológicos concluyeron que la niña también había sido violada.
*619Estos hechos fueron investigados por el teniente Thomas Johnston. El teniente Johnston entrevistó a unos testigos el día que el cuerpo de la niña fue encontrado, recibiendo información relacionada a que el día de su desaparición, unas horas antes la menor había estado hablando con dos personas que manejaban una guagua de helados, uno de los cuales resultó ser el acusado Stansbury. Basado en la información provista por los testigos, originalmente el teniente Johnston pensó que Stansbury y el otro vendedor de helados podrían tener alguna conexión con el asesinato o al menos tener información relacionada. Sin embargo, y por razones que no son perti-nentes, Johnston no consideraba a Stansbury un sospechoso, sino a la otra persona que estaba con éste y que alegadamente también había hablado con la niña el día de los hechos.
Después que la persona, que sí era considerada sospechosa, fue traída al cuartel para ser interrogada, el teniente Johnston le pidió a un oficial de nombre Lee que contactara a Stansbury para ver si éste podía comparecer al cuartel para ser entre-vistado en calidad de un posible testigo. Recibida esta encomienda, el oficial Lee se presentó a la casa de Stansbury esa noche a las 11:00 p.m., junto a tres agentes vestidos de civiles. Al llegar, los demás oficiales rodearon la puerta de la residencia, mientras Lee tocaba anunciando su llegada. Cuando Stansbury contesta, el oficial Lee le responde que ellos eran oficiales de la Policía, que estaban investigando un asesinato del cual él podía ser un posible testigo y que si era posible que los acom-pañara al cuartel para contestar algunas preguntas. Stansbury accede y voluntaria-mente se monta en el asiento delantero de la patrulla de la Policía para ser trans-portado al cuartel.
En el cuartel, el teniente Johnston interrogó a Stansbury en presencia de otros oficiales de la Policía con relación a lo que él supiera y lo que había estado haciendo la tarde y noche del 28 de septiembre. Ni Johnston ni ninguno de los oficiales de la Policía le hizo a Stansbury las “advertencias Miranda” en ese momento. Entre las cosas que Stansbury dijo durante ese interrogatorio señaló que la noche de 28 de septiembre había hablado con la niña asesinada a eso de las 6:00 p.m., que había regresado a su casa como a las 9:00 p.m. y que luego había salido nuevamente en el carro de su compañera, un sedán americano color turquesa.
Este último detalle levantó las sospechas del teniente Johnston en vista de que el carro color turquesa coincidía con la descripción del carro de la persona que tiró el cadáver al canal de agua, dada por el Sr. Andrew Zimmerman el día después de los hechos. Al responder a más preguntas Stansbury admite que anteriormente él había sido convicto de violación, secuestro y abuso de menores, el teniente Johnston da por terminada la entrevista y otro oficial le hace entonces las “advertencias Miranda” al acusado Stansbury. En ese momento Stansbury rechaza hacer más declaraciones, solicita la presencia de un abogado y es arrestado.
Una vez acusado, Stansbury solicita la supresión de todas sus declaraciones hechas con anterioridad a las “advertencias Miranda”, así como la evidencia obte-nida como resultado de esas declaraciones. El Tribunal de Primera Instancia declaró “no ha lugar” la solicitud de supresión. Se fundamentó en que Stansbury no estuvo bajo custodia —y, por lo tanto, no tenía derecho a que se le hicieran las “advertencias Miranda"— hasta el momento en que mencionó el sedán americano color turquesa de su compañera. Antes de esa declaración, razonó el Tribunal de Primera Instancia, el foco en la mente del teniente Johnston ciertamente lo era el otro vendedor de helados de California confirmó la convicción concluyendo, al igual que el Tribunal de Primera Instancia, que Stansbury no estuvo sujeto a un interrogatorio bajo custodia, sino hasta que mencionó el vehículo de su compañera. El Tribunal Supremo de Es-tados Unidos revocó.


 Stansbury v. California, supra, págs. 319 y 325.


 íd., pág. 324, citando a Berkemer v. McCarty, 468 U.S. 420, 442 (1984). Véase, además, State v. Farris, 109 Ohio St.3d 519 (2006).


 Chiesa, op. cit, pág. 35.


 Resolución del Tribunal de Primera Instancia, Apéndice de la Petición de certiorari, pág. 27.


 Real Academia Española, Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa Calpe, 2001, T. II, pág. 1294.


 Apéndice de la Petición de certiorari, pág. 27.


 Sentencia del Tribunal de Apelaciones, Apéndice de la Petición de certiorari, pág. 414.


 United States v. Hernández, 2006 U.S. Dist. LEXIS 54242, 2006 WL 2242318 (S.D. N.Y. Aug. 3, 2006).


 Transcripción de Vistas, Apéndice de la Petición de certiorari, pág. 246.


 Oregon v. Mathiason, 429 U.S. 492 (1977).


 La perlesía o “parálisis cerebral” es una alteración en el desarrollo causada por un daño en el cerebro inmaduro, ya sea antes o después del nacimiento de una criatura. El término agrupa una serie de condiciones diferentes que producen, en mayor o menor grado, problemas de movilidad, entre otros. SER de Puerto Rico, ¿Qué es perlesía cerebral? (2011), en www.ser.pr/discapaeidades/que-es-perlesia-cerebral/ (última visita en agosto de 2011).


 El oficial Hanrahan comenzó esta segunda parte del interrogatorio haciendo mención para el expediente de que él y Seibert ya habían estado hablando un poco con relación a lo ocurrido el día de los hechos. Acto seguido, éste señala lo dicho por Steibert en la primera parte del interrogatorio que conforme a lo que ya habían discutido durante el interrogatorio. Esto es que el día de los hechos se había llegado a un acuerdo o entendido en cuanto a qué debía ocurrir con Donald. Seibert reacciona en la afirmativa. Hanrahan también le pregunta a Seibert si ese acuerdo o entendido ocurrió en la mañana de los hechos. Seibert contestó que sí. Entonces Hanrahan le pregunta a Seibert acerca del contenido de lo que habían acordado esa mañana. Esta señala que si era posible sacar a Donald de la casa móvil, que lo sacarían. Ante esta contestación el Oficial Hanrahan le pregunta qué debía pasar si no era posible sacar a Donald. Seibert contesta que ella nunca siquiera consideró eso. Ella simplemente supuso que lo podrían sacar. Entonces Hanrahan confronta a Seibert preguntándole si ella ya no le había dicho a él que Donald debía morir mientras dormía, lo que ésta finalmente termina admitiendo nuevamente.


 En Oregon v. Elstad, 470 U.S. 298 (1985), dos oficiales de la Policía acuden a la casa del joven —dieciocho años— Michael Elstad, con una orden de arresto relacionada con un robo que se estaba investigando. Al llegar a la casa, ambos ofi-ciales son recibidos por la madre del joven Ella los deja pasar hasta el cuarto de éste, *627donde se encontraba escuchando música. Los oficiales le piden a Elstad que se vista y que los acompañe a la sala. Uno de los oficiales le pide a la madre del joven que lo acompañe a la cocina. Allí le explica que tenían una orden de arresto contra su hijo por un robo a uno de sus vecinos. Mientras esto ocurría en la cocina, el otro oficial se quedó con Elstad en la sala de la casa en donde, y según el testimonio del propio oficial, le preguntó si sabía la razón por la cual ellos (la Policía) se encontraban allí. Elstad le contestó que no sabía. El oficial le preguntó si él conocía a alguien de apellido Gross. El joven contestó que sí y que había escuchado que había ocurrido un robo en la casa de esa persona. En ese momento, el oficial le indica su creencia de que Elstad estaba relacionado con el suceso. El joven, mirándolo, responde “sí, yo estuve allí”. Luego de ese hecho, los policías escoltaron a Elstad hasta la parte trasera de la patrulla, en donde lo transportaron hasta el cuartel.
Ya en el cuartel, Elstad es ubicado en la oficina de uno de los oficiales que hicieron el arresto. Aproximadamente una hora después, ambos oficiales se reúnen con el joven para interrogarlo y por primera vez le leen sus derechos según Miranda. Elstad señala entender sus derechos y que, consciente de éstos, quiere hacer decla-raciones de lo ocurrido. Entonces, Elstad procede a dar una confesión completa y detallada de cómo había perpetrado el robo, la que fue finalmente transcrita, ini-ciada y firmada por éste y ambos oficiales.
Elstad fue acusado y convicto de robo, utilizando en parte su propia confesión. Sin embargo, la Corte de Apelaciones de Oregon revocó la convicción para señalar que la confesión no debió haber sido admitida como prueba sustantiva contra el acusado, debido al poco tiempo transcurrido entre la primera admisión y la posterior confesión. No obstante, el Tribunal Supremo federal revocó y señaló que la Cláusula de Autoincriminación de la Quinta Enmienda federal no requiere la supresión de una confesión, hecha después de una renuncia válida a las “advertencias Miranda”, sólo porque la Policía haya obtenido una previa admisión voluntaria sin éstas.


 Oregon v. Elstad, supra, págs. 304-309.


 íd., pág. 310.


 íd., pág. 309.


 State v. Seibert, 93 S.W.3d 700, 701 (2002).


 Missouri v. Seibert, supra, pág. 606.


 Missouri v. Seibert, supra, págs. 609 y 616-617.


 “The contrast between Elstad and [Seibert] reveals a series of relevant facts that bear on whether Miranda warnings delivered midstream could be effective enough to accomplish their object.” Id., pág. 615.


 “Thus, when Miranda warnings are inserted in the midst of coordinated and continuing interrogation, they are likely to mislead and ‘depriv[e] a defendant of knowledge essential to his ability to understand the nature of his rights and the consequences of abandoning them.’ ” íd., págs. 613-614, citando a Moran v. Burbine, supra, pág. 424.


 “The threshold issue when interrogators question first and warn later is thus whether it would be reasonable to find that in these circumstances the warnings could function ‘effectively’ as Miranda requires.” íd., págs. 611-612.


6) íd., pág. 615.


 De hecho, el Juez Kennedy describe la opinión por pluralidad como “meti-culosa y convincente”. íd., pág. 618.


 Missouri v. Seibert, supra, págs. 621-622.


 íd., pág. 622.


 íd.


 íd.


 íd.


 (Citas omitidas y traducción nuestra.) Marks v. United States, 430 U.S. 188, 193 (1977).


 Planned Parenthood of Southeastern Pa. v. Casey, 505 U.S. 833 (1992). Véanse, también: United States v. Williams, 435 F.3d 1148 (9no Cir. 2006); Smith v. Univ. of Wash. Law Sch., 233 F.3d 1188 (9no Cir. 2000).


 United States v. Williams, supra, págs. 1157-1158; United States v. Ollie, supra, págs. 1142 (2006); United States v. Courtney, 463 F.3d 333, 338 (5to Cir. 2006); United States v. Mashburn, 406 F.3d 303, 308-309 (4to Cir. 2005). Véanse, además: United States v. Kiam, 432 F.3d 524, 532 (3er Cir. 2006); United States v. Stewart, 388 F.3d 1079, 1086-1087 y 1090 (7mo Cir. 2004); United States v. Briones, 390 F.3d *635610, 613-14 (8vo Cir. 2004).


 United States v. Capers, 627 F.3d 470 (2do Cir. 2010); United States v. Carter, 489 F.3d 528 (2do Cir. 2007); United States v. Street, 472 F.3d 1298, 1314 (11mo Cir. 2006); United States v. Kiam, supra; United States v. Williams, supra; United States v. Courtney, supra; United States v. Hernandez-Hernandez, 384 F.3d 562, 566 (8vo Cir. 2004).


 También podría considerarse evidencia subjetiva como ocurrió con el in-usual testimonio del policía en el caso Seibert. No obstante, concurrimos con la ob-servación del Juez Souter en el sentido de que “the intent of the officer [in Seibert] will rarely be as candidly admitted as it was”. Missouri v. Seibert, supra, pág. 616 esc. 6.


 United States v. Capers, supra; Thompson v. Runnel, 621 F.3d 1007 (9no Cir. 2010); People v. Montgomery, 875 N.E.2d 671 (2007); United States v. Williams, supra, pg. 1158; United States v. Nuñez-Sanchez, 478 F.3d 663, 668-669 (5to Cir. 2007); United States v. Street, supra; United States v. Naranjo, 426 F.3d 221 (3er Cir. 2005). Véanse, además: Ross v. State, 45 So.3d 403 (2010); State v. Dailey, 273 S.W.3d 94 (2009); People v. Lopez, 892 N.E.2d 1047 (2008); State v. O’Neill, 936 A.2d 438 (2007); State v. Farris, 849 N.E.2d 985 (2006).


 United. States v. Williams, supra, pág. 1159.


 Thompson v. Runnel, supra; United States v. Capers, supra; United States v. Carter, supra; United States v. Narvaez-Gomez, 489 F.3d 970, 975 (9no Cir. Cal. 2007); United States v. Street, supra. Véase, además, People v. Lopez, 229 Ill.2d 322, 361-362 (2008) (“The Williams court considered the following factors, originally set forth by the Seibert plurality to determine the admissibility of a postwarning statement, as guidelines for assessing evidence objectively: ‘the timing, setting and completeness of the prewarning interrogation, the continuity of police personnel and the overlapping content of the pre- and postwarning statements .... Within this framework, we look to the objective evidence in this case”); People v. Angoco, 2007 Guam 1, 27 (2007) (“Because the Seibert concurrence is silent on a method for determining whether the question-first technique was deliberately used to undermine Miranda, we therefore adopt the Ninth Circuit test in Williams discussed above”).


 Pueblo v. Medina Hernández, supra; Pueblo v. Ruiz Bosch, supra. Véanse, además: United States v. Stewart, supra; United States v. Ollie, supra. Véase, también, Ross v. State, 45 So.3d 403, 427 (2010) (“the government bears the burden of establishing that the delay in administering the Miranda warnings was not deliberate”).


 Missouri v. Seibert, supra, pág. 622.


 íd., pág. 616.


8) Id., pág. 617 esc. 7, opinión del Juez Souter.


 íd., pág. 621.


 United States v. Williams, supra, pág. 1160.


 Pueblo v. Ruiz Bosch, supra, pág. 776. Véanse, además: United States v. Patane, supra, pág. 641; Miranda v. Arizona, supra, págs. 458-459; Ullmann v. United States, 350 U.S. 422, 426 (1956).


 Pueblo v. Guerrido López, 179 D.P.R. 950, 963 (2010). Véase Pueblo v. Casanova, 161 D.P.R. 183, 205 (2004) (Sentencia), opinión de conformidad del Juez Asociado Señor Rivera Pérez. Véanse, también: Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Dolce, 105 D.P.R. 422 (1976).


 Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000); Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988); Pueblo v. De Jesús Rivera, 113 D.P.R. 817, 826 (1983).


 Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985).


 Transcripción vista preliminar, Apéndice de la Petición de certiorari, pág. 66.


 Véase Declaración jurada de agte. Fernando Tarafa, Apéndice de la Peti-ción de certiorari, pág. 39.


 íd.


 Transcripción vista preliminar, Apéndice de la Petición de certiorari, pág. 66.


 “Once a law enforcement officer has detained a suspect and subjects him to interrogation ... there is rarely, if ever, a legitimate reason to delay giving a Miranda warning until after the suspect has confessed. Instead, the most plausible reason for the delay is an illegitimate one, which is the interrogator’s desire to weaken the warning’s effectiveness.” United State v. Williams, supra, pág. 1150.